DETAILED ACTION
Claims 1-17 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because FIG 1 only shows numbers and no text is associated with the reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first authentication arrangement, a second authentication arrangement, a third authentication arrangement, decision module [claim 9], a remote service encryption module [claim 10], the second authentication arrangement, the third authentication arrangement,  [claim 11], the decision module [claim 15], further authentication arrangement [claim 16]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al ("Cheng," EP 1792437) and further in view of Fang et al (“Fang,” US 6243816).   

	Regarding claim 1, Cheng discloses a computer-implemented method for verifying authenticity of a remote service, the method comprising:
 (Cheng, FIG 6A-6D, shows sending a ticket [authentication data[ from the client to the authentication server [first authentication arrangement])
	verifying authenticity of the authentication data at the second authentication arrangement; (Cheng, [0020]-[0024] describes validating the credentials; FIGs 6A-6D shows a second authentication arrangement between the authentication server and the registration server)
	outputting a first authenticity indicator from the second authentication arrangement to the first authentication arrangement, the first authenticity indicator indicating whether or not the second authentication arrangement determines that the authentication data is authentic; (Cheng, 646A, FIG 6C, determine whether enabled second ticket-granting ticket is authentic)
	sending the authentication data from the first authentication arrangement to a third authentication arrangement; (Cheng, FIG 6A-6D describes sending the authentication data from the client and authentication server to the application server)
	verifying authenticity of the authentication data at the third authentication arrangement; (Cheng, FIGs 6A-6D; [0020]-[0024] describes verifying the authenticity of the authentication data at the application server [third authentication arrangement])
	outputting a second authenticity indicator from the third authentication arrangement to the first authentication arrangement, the second authenticity indicator indicating whether or not the third authentication arrangement determines that the (Cheng, 654 AP, FIG 6D, determine whether the ticket is authentic) and
	determining authenticity of the response from the remote service based on at least one of the first authenticity indicator or the second authenticity indicator, (Cheng, 656, FIG 6D, grant access to client when ticket is authentic)
	Cheng fails to explicitly disclose sending a request from a first authentication arrangement to the remote service receiving, at the first authentication arrangement, a response from the remote service which comprises authentication data. 
	However, in an analogous art, Fang discloses sending a request from a first authentication arrangement to the remote service; (Fang, Col. 7, Lines 1-2, a user at workstation 32 requests a logon to a given application; Col. 2, Lines 23-26, describes a single sign on (SSO) mechanism that coordinates logons to remote resources with one ID and password)
 	receiving, at the first authentication arrangement, a response from the remote service which comprises authentication data (Fang, Col. 2, Lines 32-50 & 59-67, describes the SSO framework supports storage of all passwords and keys belonging to the user in secure storage such as a centralized password service and uses them for logons or a personal key manager that is globally accessible)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fang with the method/system of Cheng to include sending a request from a first authentication arrangement to the remote service receiving, at the first authentication arrangement, a response from the remote service which comprises authentication data. One would 

	Regarding claim 9, claim 9 is directed to a system. Claim 9 is similar in scope to claim 1 and is therefore rejected under similar rationale.

	Regarding claim 17, claim 17 is directed to a computer-implemented method. Claim 17 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al ("Cheng," EP 1792437) in view of Fang et al (“Fang,” US 6243816) and further in view of Hsu et al ("Hsu," US 20090327737). 

	Regarding claim 2, Cheng and Fang disclose the method of claim 1. 
	Cheng and Fang fail to explicitly disclose wherein the method further comprises generating the authentication data at the remote service using a private key of a private/public key pair.
	However, in an analogous art, Hsu discloses wherein the method further comprises generating the authentication data at the remote service using a private key of a private/public key pair, (Hsu, [0003], The second module retrieves the private key of the asymmetric key pair from a secure and trusted information store, such as a license information store [remote service], and uses the private key to obtain the shared secret to generate authentication data for a message sent from the second module to the first module)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu with the method/system of Cheng and Fang to include wherein the method further comprises generating the authentication data at the remote service using a private key of a private/public key pair. One would have been motivated to ensure authenticity and integrity of a communication received by a first module from a second module (Hsu, [0003]). 

Regarding claim 3, Cheng and Fang disclose the method of claim 2. 
	Cheng further discloses wherein the second authentication arrangement and the third authentication arrangement each verify the authenticity of the authentication data (Cheng, [0020]-[0024] describes validating the credentials; FIGs 6A-6D)
using a public key of the private/public key pair which is obtained from one of local storage or remote storage via a communication path, (Cheng, [0022], describes a public key from a public/private key pair; [0109], data storage; [0029], communication pathways)
wherein the communication path is a different communication path from a communication path used by the first authentication arrangement to communicate with the remote service, (Cheng, [0029], describes different communication pathways)

Regarding claim 10, claim 10 is directed to a security management apparatus. Claim 10 is similar in scope to claim 2 and is therefore rejected under similar rationale.

	Regarding claim 11, claim 11 is directed to the system of claim 10. Claim 11 is similar in scope to claim 3 and is therefore rejected under similar rationale.

	
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al ("Cheng," EP 1792437) in view of Fang et al (“Fang,” US 6243816)  and further in view of Tang et al ("Tang," US 20110026716). 

	Regarding claim 4, Cheng and Fang disclose the method of claim 1. 
	Cheng and Fang discloses wherein the method further comprises: outputting a visual message indicative of at least one of the first authenticity indicator or the second authenticity indicator by displaying the visual message on a screen.
	However, in analogous art, Tang discloses wherein the method further comprises: outputting a visual message indicative of at least one of the first authenticity indicator or the second authenticity indicator by displaying the visual message on a screen (Tang, [0001], the present invention relates to authentication or verification of a person's identity for security purposes and more particularly to a method for on-screen authentication using a secret visual message). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang with the 

	Regarding claim 12, claim 12 is directed to the system of claim 9. Claim 12 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al ("Cheng," EP 1792437) in view of Fang et al (“Fang,” US 6243816)  and further in view of Hodge et al ("Hodge," US 20180218753). 

	Regarding claim 5, Cheng and Fang disclose the method of claim 1. 
	Cheng and Fang fail to explicitly disclose wherein the method further comprises:
outputting a video clip indicative of at least one of the first authenticity indicator or the second authenticity indicator by displaying the video clip on a screen.
	However, in an analogous art, Hodge discloses wherein the method further comprises: outputting a video clip indicative of at least one of the first authenticity indicator or the second authenticity indicator by displaying the video clip on a screen (Hodge, [0067], this screen page will provide facts to the user and the viewer regarding the integrity of the method of encryption, hashing and authentication used by the software application in conjunction with the client device used to capture the initial video clip and later verify that the video clip being presented is indeed, authentic). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hodge with the method/system of Cheng and Fang to include wherein the method further comprises: outputting a video clip indicative of at least one of the first authenticity indicator or the second authenticity indicator by displaying the video clip on a screen. One would have been motivated to ensure authenticity and features to allow a user to present to others (Hodge, [0002]). 

	Regarding claim 13, claim 13 is directed to the system of claim 9. Claim 13 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al ("Cheng," EP 1792437) in view of Fang et al (“Fang,” US 6243816) and further in view of Lu et al ("Lu," US 20150112680).  

	 Regarding claim 6, Cheng and Fang disclose the method of claim 1. 
	Cheng and Fang fail to explicitly disclose wherein the method further comprises: outputting an audio clip indicative of at least one of the first authenticity indicator or the second authenticity indicator by outputting the audio clip via a loudspeaker.
	However, in an analogous art, Lu discloses wherein the method further comprises: outputting an audio clip indicative of at least one of the first authenticity (Lu, [0046], As shown in FIG. 3, after the original audio stream is segmented, the obtained audio clips are an audio clip A, an audio clip B, an audio clip A, an audio clip C, an audio clip A, an audio clip C; and the audio clip A, audio clip B, and audio clip C are different clips that are of the users A, B, and C, respectively, and obtained according to a speaking time sequence. Then, the audio clips of the same speaker are clustered by using the preset speaker clustering algorithm, to generate a file of an audio stream A, a file of an audio stream B, and a file of an audio stream C. For example, the audio stream A includes all audio clips of the user A. Therefore, audio streams of different persons can be distinguished, and a valid audio stream of a same person can be extracted).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu with the method/system of Cheng and Fang to include wherein the method further comprises: outputting an audio clip indicative of at least one of the first authenticity indicator or the second authenticity indicator by outputting the audio clip via a loudspeaker. One would have been motivated to update a voiceprint feature model (Lu, [0002]). 

	Regarding claim 14, claim 14 is directed to the system of claim 9. Claim 14 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al ("Cheng," EP 1792437) in view of Fang et al (“Fang,” US 6243816) and further in view of Smith et al (“Smith,” US 20170374055). 

	Regarding claim 7, Cheng and Fang disclose the method of claim 1. 
	Cheng and Fang fail to explicitly disclose wherein the method further comprises:
	outputting an authenticity notification indicative of at least one of the first authenticity indicator or the second authenticity indicator to a decision module; and determining, at the decision module, the authenticity of the response from the remote service based on the authenticity notification.
	However, in an analogous art, Smith discloses wherein the method further comprises: outputting an authenticity notification indicative of at least one of the first authenticity indicator or the second authenticity indicator to a decision module; (Smith, [0086] & [0124] describes outputting a notification indicative of an authentication factor to a determination application)
and determining, at the decision module, the authenticity of the response from the remote service based on the authenticity notification (Smith, [0086] & [0124] describes determining whether to authenticate based on the response from the server based on the authentication factor)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith with the method/system of Cheng and Fang to include wherein the method further comprises: outputting an authenticity notification indicative of at least one of the first authenticity 

	Regarding claim 15, claim 15 is directed to the system of claim 9. Claim 15 is similar in scope to claim 7 and is therefore rejected under similar rationale.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al ("Cheng," EP 1792437) in view of Fang et al (“Fang,” US 6243816) and further in view of Lakhani et al (“Lakhani,” US 20190207927). 

	Regarding claim 8, Cheng and Fang disclose the method of claim 1. 
	Cheng further discloses wherein the method further comprises: sending the authentication data from the first authentication arrangement to at least one further authentication arrangement;  (Cheng, [0056] describes a client in communication with two application servers 450 and 460 [further authentication arrangement]; [0049] describes authentication credentials that are linked)
verifying authenticity of the authentication data at the at least one further authentication arrangement; (Cheng, [0060], describes validating authentication credentials; [0056] describes a further authentication arrangement as two authentication servers)

	However, in an analogous art, Lakhani discloses and outputting a further authenticity indicator from each further authentication arrangement of the at least one further authentication arrangement to the first authentication arrangement, (Lakhani, [0149] describes an additional authentication factor [further authenticity indicator]; [0006] describes plural access services)
the further authenticity indicator indicating whether or not the further authentication arrangement determines that the authentication data provided by the remote service is authentic	 (Lakhani, [0149] describes using the additional authentication factor; [0084], to establish authenticity)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lakhani with the method/system of Cheng and Fang to include and outputting a further authenticity indicator from each further authentication arrangement of the at least one further authentication arrangement to the first authentication arrangement, the further authenticity indicator indicating whether or not the further authentication arrangement determines that the authentication data provided by the remote service is authentic. One would have been motivated to provide secure access to plural access services (Lakhani, [0006]). 

	Regarding claim 16, claim 16 is directed to the system of claim 9. Claim 16 is similar in scope to claim 8 and is therefore rejected under similar rationale.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








/JAMES J WILCOX/Examiner, Art Unit 2439         


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439